DETAILED ACTION
Application 14/890295, “A METAL ACCUMULATION INHIBITING AND PERFORMANCE ENHANCING SUPPLEMENT AND A SYSTEM FOR DELIVERING THE SUPPLEMENT”, is the national stage entry of a PCT application filed on 5/30/14 and claims priority from a provisional application filed on 5/31/13. 
This Office Action on the merits is in response to communication filed on 7/13/22.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/22 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 41-48, 52-55 and 59-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claims 41 and 52, the claims fail to provide a clear-cut indication of the scope of the subject matter embraced by the claim and are thus indefinite.  
The claims as worded are drawn to a system having at least one performance article [which may take various forms such as a cell container, a negative electrode, a porous insulating sheet, an electrolyte or an encapsulating article] having included therewith a supplement and/or a migratory compound, wherein the quantity of the component is claimed as a critical characteristic, but is characterized only in the effect produced by the presence of the system/battery, thereby rendering the quantity to be ambiguous.    Moreover, the factor for comparison and evidencing that a sufficient quantity of compound/supplement present includes a broad range of possible improved behaviors of the battery such as reduction in material build-up at the negative electrode, elevated electric potential, reduction in gas evolution, reduction in water consumption, reduction in corrosion, and reduction in self discharge.  It is noted that the named properties include those that were known as desirable in the art at the time of invention, such as inhibition of undesirable metal accumulation (see art rejections below).  The scope of the structure of the invention not being unambiguously defined, the claims as worded are not found to adequately set forth the metes and bounds of the claimed invention.  
As to claim 61, the same ambiguity remains because the presence/quantity of the migratory compound within the “barrier forming article” (e.g. the porous insulating sheet) is ambiguously set forth only by behaviors and properties (e.g. palpable elevated potential upwards of 2.25 volts and gas bubbles on the surface of the negative electrode) observable in the battery under a conditional use described in the claims.  Moreover, as to claim 61, it is noted that the structure of the barrier-forming molecules is merely defined by the presence of a hydrophilic head group and a hydrophilic gas-attracting tail.  This structure describes a broad class of molecules including not only phospholipids, but also including many other lipids and glycerides which may be found in naturally occurring materials such as the rubbers and polymers conventionally used to form separators.  Accordingly, a skilled artisan could not determine the metes and bounds of claim 61, with criticality of the claimed invention apparently tied to the molecular identity and amount of the barrier forming molecule, which is unspecified.  

In making this determination the Office has considered at least the following factors as suggested by MPEP 2173.05(g): (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  
In this case, there is not a clear cut indication of the scope of subject matter because boundaries of the invention are largely defined in a qualitative fashion, rather than in quantitative or other well-defined manner and are primarily defined only by results obtained, such as enhancement of performance, inhibition of metal accumulation, generation of foam (as to claim 52) of an electrochemical cell which includes the performance article.  
These are not properties of the performance article itself, but are conditional limitations dependent on various aspects of a system and it is unclear what other elements of the battery may play a role in attainment of the properties.  A skilled artisan at the time of invention would not have known what structure is set forth because the quantity of the compound/component included in the performance article is defined only by implication, leaving room for ambiguity.  

The Office has attempted to apply the closest prior art, despite a lack of a clear understanding of the metes and bounds of the claim due to the ambiguity of the claims as described above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 41-48, 52-55 and 59-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over of Choi (USP 5154988).  
Supporting evidence for these rejections is provided by Encyclopaedia Britannica: Phospholipid (Article Title: Phospholipid; Website Name: Encyclopaedia Britannica; Publisher: Encyclopaedia Britannica, Inc.; Date Published: 15 January 2009; https://www.britannica.com/science/phospholipid; Access Date: March 10, 2021).

Regarding claims 41-48, 52-55 and 59-66, Choi teaches a performance system which expressly includes the following named components of the claimed system:
An electrochemical cell including the following components: a sulfuric acid electrolyte, a positive electrode, a negative electrode, and a porous insulating sheet [separator] (Choi at claim 12; c1:16-31).
The electrochemical cell being a lead-acid battery having H2SO4 electrolyte (c1:19).
The separator of Choi (see abstract, Figure 1) is a porous insulating sheet, readable on the “performance article” of claims 41 and 52 or the “negative electrode surface barrier-forming article” of claim 61.
As to the porous insulating sheet, Choi further teaches that the sheet may comprise claimed materials including polymeric material, plastic, silica and latex/rubber/elastomer (c2:61-c3:31).  It is noted that the Choi separator is a multilayer separator which may include the “natural rubber” and/or latex included in at least an outer layer or portion of the separator (c4:1-37; see also the “flexible latex” of c3:50).

Choi is silent as to the electrochemical cell including a cell container.  However, for a conventional lead acid type battery, some form of container would be required [implicitly taught], or at least obvious to include, in order to hold the sulfuric acid electrolyte in contact with the separator and electrodes.  Accordingly, the claims are anticipated by, or alternatively obvious over Choi.

The performance system of Choi implicitly includes the following claimed feature:
A supplement or migratory compound included in at least one of the components, the supplement or migratory compound comprising molecules which a hydrophilic head-group and at least one gas-attracting hydrophobic tail aspect, wherein, the hydrophilic head group comprises one or more molecular aspects selected from the group consisting of one or more –OCH2-, one or more –CH2O, one or more –OH, and a combination of two or more of the one or more molecular aspects; and wherein the at least one gas-attracting hydrophobic tail comprises a CH3Ch2Ch2– molecular aspect.  

More specifically, Choi teaches the separator comprising “natural rubber” and/or latex (c3:15-31, c4:1-45), which based on the record contains the claimed supplement or migratory compound.  
It is noted that natural rubber and latex conventionally also contain glycolipids, phospholipids, proteins, carbohydrates, ash and other compounds (applicant published paragraph [0027-0028]) and that such compounds provide enhanced solubility in H2SO4 electrolyte and provides the claimed desirable migratory effect and other claimed properties (applicant published paragraph [0043]).  Moreover, applicant’s paragraphs [0021] and [0023-0035] (applicant’s published paragraphs [paragraph [0027] and [0029-0030]) teach that phospholipids and glycolipids are molecules having the claimed head/polar aspect and tail aspect.  
For further clarification, phospholipids are defined by including a head aspect which comprises  –OCH2-, one or more –CH2O, one or more –OH groups, and a tail aspect which comprises fatty acids having CH3CH2CH2 groups.  For supporting evidence, see for example see the Encyclopaedia Britannica: Phospholipid article, the figure of which is copied below.  As described in the phospholipid article, phospholipids describe members of a large class of fatlike substances that play important roles in living cells, and include hydrophilic head, hydrophobic tail and molecular aspects among those claimed.  See Figure below.
Accordingly, Choi teaches the claimed compound/supplement including the claimed molecular aspects by expressly teaching the porous insulating sheet [separator] being formed of natural rubber and/or latex, which each contain phospholipids.  Choi is not required to teach awareness and/or recognition of the implicit features (MPEP 2112 II).

    PNG
    media_image1.png
    394
    603
    media_image1.png
    Greyscale


The claims further include limitations drawn to the process of using the system or testing the system for desirable behavior, such as i) comparing the rechargeable electrochemical energy storage cell of the claimed system to a “substantially equivalent” electrochemical energy storage cell, and ii) soaking the article of the system in an H2SO4 electrolyte to determine the properties of the article.  However, since the claims are drawn to product, the prior art is not required to teach the same manner of using/testing the device.  See MPEP 2114 II for more detail.
 
Choi teaches the porous insulating sheet including natural rubber and/or latex thereby implicitly teaching inclusion of the claimed barrier forming molecules, but does not expressly teach that the migratory compound/supplement/barrier forming molecules are i) included in an amount that generates a protective gas bubble barrier layer on the surface of the negative electrode confirmable by an elevated electric potential upwards of 2.25 volts compared to a substantially equivalent cell without a performance article, and ii) included in an amount that is an “effective treatment quantity” such that the treated cell exhibits at least one of the performance improvements listed in the claims, such as reduction in metal accumulation on the negative electrode.
However, the system/battery of Choi does exhibit a desirable performance enhancement (abstract, c5:66-c6:8) including at least suppression of “dendritic growth” [i.e. dendrite forming metal accumulation on the negative electrode] (c6:1-8, c2:2-10, c5:10-14) and elevated voltage compared to prior art batteries (c2:2-10).  
Choi further expressly ties the improved performance of the separator vs prior art separators to the inclusion of the natural rubber/latex clarifying that the natural rubber/latex comprising separator is indeed a “performance article” (“The separator of the present invention has excellent characteristics and provides an improvement over existing separators in performance, ease of manufacture, cost and availability. Moreover, the use of the natural rubber coating has been found to reduce the potential for antimony poisoning and to positively affect the Top of Charge behavior of the battery. Additionally, when a synthetic paper or a microporous extruded sheet is used as the base web, the rate and frequency of dendritic growth and its resulting shorting of the plates is substantially reduced”, c5:66-c6:8. See also abstract, c3:16-30, c3:52-57; c5:11-14).
Since Choi includes the claimed compound via phospholipid in the natural rubber/latex, and further exhibits at least one of the performance enhancement claimed to represent evidence that the “effective treatment quantity” of compound/supplement is included, the Choi system/battery is found to include the “effective treatment quantity”.  

Claim 52 further requires the performance system having at least one performance article for enhancing performance of a rechargeable electrochemical energy storage cell is a “system consisting essentially of: a rechargeable electrochemical cell…”.  The additional limitations of claim 52 further define the components and nature of the electrochemical cell, such as by including and defining a performance article including therein a quantity of supplement or migratory compound.
However, as described in MPEP 2111.03 III, “[f]or the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising”.  In this case, the specification does not use the words “consisting essentially of” and does not otherwise clarify what components the performance system could have other than the rechargeable electrochemical energy storage cell, or more significantly to patent prosecution, what other unnamed components the system excludes from use with the rechargeable electrochemical energy storage cell to provide the performance system consisting essentially of a rechargeable electrochemical cell.  
Additionally, it is noted that the scope of both the rechargeable electrochemical cell and the supplement/migratory compound mentioned in the claim are both defined using open ended terms such as “including”, “comprising” and “at least one…”.  Thus, even if the claim was limited to a system consisting of a rechargeable electrochemical cell including a quantity of supplement in a component thereof, the open-ended characterization of both the electrochemical cell and the supplement leaves the claim as a whole substantially open-ended.  In other words, any narrowness which could be implied by the “consisting essentially of” language is functionally undone by subsequent use of the open-ended terms “including” and “comprising” which allow for the inclusion of non-recited components. 
 Therefore, the “consisting essentially of” transition of claim 52 is interpreted as synonymous with “comprising”.   

Claim 52 as amended on 5/24/22 further requires that the supplement, migratory compound, or combination thereof, is included in the performance article in a quantity which is an “active concentration”, with “the active concentration thereby corresponding to and the quantity thereby being an effective treatment quantity”.
After a new consideration, this added limitation is not found to substantially change the scope of claim 52 at least because the added term “active concentration” is defined by the claim to correspond to the previously recited term “effective treatment quantity”, and claim 52 does not suggest any difference between the amount of supplement/compound implied by “active concentration” compared to “effective treatment quantity.
Accordingly, the amendment does not overcome the previously presented rejection and Choi remains as previously applied.   


Response to Arguments
Applicant’s arguments filed on 5/24/22 have been fully considered, but are not persuasive.  The 5/24/22 remarks were previously responded to in the 6/27/22 Advisory Action.  The previously presented Response to Arguments is reiterated below for convenience.
The Examiner’s finding of indefiniteness is not based on consideration of the claims as a whole (remarks page 16).  For example, the Examiner has not considered the claimed foaming condition in the analysis (remarks page 25).  
IN RESPONSE, the Office has considered the claims as a whole by explaining that the characterization of the performance enhancing element is insufficient to set forth the metes and bounds of the claims.  Since the nature and quantity of the performance enhancing supplement within the performance enhancing supplement is the allegedly patentable feature of the claimed invention, the quantity and nature of the performance enhancing supplement is of critical importance and careful evaluation thereof has been made by the Office.  None of the recited performance improvements and/or the recited foaming condition are found to satisfactorily convey the metes and bounds of the claimed product.

The Examiner has failed to provide any justification for why the timing of measurement of properties creates ambiguity in the claim.  Applicant argues that one of ordinary skill in the art could make a performance article according to the teachings of the present specification and then would test the article using the method recited in the claim, to confirm or disprove that the manufactured separator is indeed a separator of the claimed invention (remarks page 17).  
IN RESPONSE, the Office does not suggest that timing alone creates ambiguity.  Instead, the totality of the claim is considered and the metes and bounds are not set forth sufficiently to reasonably appraise a skilled artisan of the scope of the claims.  In short, the claims as worded are found to be unclear because the totality of the claim language, including the recitation of tests for desirable properties, is not found to particularly and distinctly define a product so as to comply with the requirements 35 USC 112b.  

Claim 41 does not teach a broad range of possible improved behaviors for evidencing a sufficient quantity of supplement, but instead gives a single, specific improvement for comparison in the “palpable elevated electric potential of the negative electrode”.  The other stated secondary performance enhancements provide additional clarity to the claims. (remarks page 17).  
IN RESPONSE, the Office respectfully disagrees and finds that at least the last clause of 41 sets forth a broad range of possible improved behaviors which is insufficient to clearly set forth the scope of the claimed product.

The use of known desirable properties for comparison of the performance article suggests clarity and definiteness, rather than indefiniteness (remarks page 18).  
IN RESPONSE, the Office respectfully disagrees and finds that the fact that a claimed performance enhancement was known at the time of invention is not indicative that a recitation of that known performance enhancement is evidence of a definite claim.  For example, “reduction in metal accumulation on the negative electrode” as in claim 41 may be interpreted to mean suppression of dendrites which could be achieved by any means known in the art and is not associated with any definite structure.  For example, Paik (USP 6242127, previously applied as rejection but withdrawn) suggests a mechanism for reducing dendrites in the Background section at c1:51-56; however, no specific structure is implied in this portion of the Paik Background, and it is unclear what structure could be associated with such a desirable property in a claimed invention.  The claims as worded are not found to set forth well-defined boundaries of the invention, but instead couples an ambiguously defined product with a statement of problem to be solved or results to be obtained.

The Examiner’s position that defining claim scope by qualitative, rather than quantitative, means is inherently ambiguous is improper.  Applicant further argues that the Examiner has not considered the guidance of MPEP 2173.05(g) which lists factors for the Examiner’s consideration as including: “  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.”  The Examiner’s assertion that a specific numeric concentration of the supplement in the performance enhancing article and in the performance enhancing sheet is critical is an unsupported assertion. (remarks page 18-19)  
IN RESPONSE, the Examiner has considered the guidance of MPEP 2173.05 (g) in making the finding of lack of clarity of the claimed invention.  The various considerations have been weighed with the result being that the claims are found to be unclear by the Office.

Applicant is confused by the Examiner’s recitation “the performance enhancing supplement within the performance enhancing supplement” and surmises that the intended meaning is “the performance enhancing supplement within the performance enhancing article”. (remarks page 19)  
IN RESPONSE,  applicant’s understand of the Examiner’s intended meaning is correct.  

MPEP 2173.05(g) clarifies that functional language is not precluded from use in a definite claim, and that “[w]hen a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context”. (remarks page 21) 
IN RESPONSE, the claims are not merely rejected for including functional language.  The Examiner has attempted to clearly explain why the claims as worded are found to lack a clearly and distinctly defined scope as described above and in the art rejections.  It is noted that MPEP 2173 explains that functional language may be either definite or indefinite, with the Examiner tasked with determining definiteness of the claimed invention in consideration of the whole record including applicant’s remarks.  Such has been done in this case, but the claims remain held as indefinite.

The scope of the claims is clear at least because the application teaches that the supplement may be used in a concentration similar to that routinely used for pigments. (remarks page 21)  
IN RESPONSE, this argument is not found persuasive for reasons previously set forth in section 6a of the 8/13/21 Final Rejection.  To reiterate, even if a skilled artisan could determine an appropriate amount of pigment by considering his own skill or non-cited references, this does not set forth proper metes and bounds within the claim; different pigmentation engineers may utilize different amounts of pigment. Thus, simply correlating the amount of supplement to a routinely used amount of pigment does not set forth proper metes and bounds for the claims. Moreover, it is improper to read the limitations of paragraph [0046] into the claim without express basis to do so (MPEP 2111.01 Il). Thus, unclaimed features present in or suggested by paragraph [0046] do not limit the metes and bounds of the claim so as to provide definiteness.

Paik (USP 6242127) previously relied on by the Office in the art rejections teaches a mixture which “may also contain conventional ingredients including but not limited to coloring agents, antioxidants, processing aids and the like… The conventional ingredients preferably comprise a total of less than 1% by weight of the mixture” and further teaches an Example at c8:11-13 which utilizes “0.7 dry weight carbon black”.  Thus, a skilled artisan at the time of invention would have understood that a concentration of about 1% could tested for compatibility with the claimed invention. (remarks page 22)  
IN RESPONSE, firstly, Paik cannot be used to define the metes and bounds of the instant invention at least because the instant application has not incorporated Paik by reference.  Moreover, even if the instant application had incorporated Paik by reference, it would remain improper to incorporate limitations from the specification (presumed to include Paik) into the claims without express basis to do so.  Secondly, Paik does not provide a clear teaching of content of pigments.  The “coloring agents” of Paik may reasonably be interpreted to refer to pigments; however, the sum of the conventional ingredients including “coloring agents, antioxidants, processing aids and the like” adds up to less than 1% by weight.  There is no teaching of a preferred range for coloring agents individually.  The specific exemplary value “0.7 dry weight carbon black” does not reasonably give meaning to the range of concentrations covered as a “concentration [which] is similar to the concentration routinely used for pigments” of applicant’s specification.

As to rejections under 35 USC 112, claims 52 and 61 each recite a foaming test in combination with a performance enhancement, which in combination are sufficient to establish the metes and bounds of the claims, by sufficiently characterizing the barrier-forming compound or supplement which gives rise to the improved properties.  The presence of the effective treatment quantity of performance enhancing supplement can be confirmed by the foaming condition. (remarks page 23)  
IN RESPONSE,  the reasons that claims 52 and 61 are found to be indefinite are set forth in the 112 indefiniteness rejection.  Satisfaction of the foaming test and exhibiting the claimed performance enhancement is not found to clearly, distinctly, and adequately set forth limits on the amount and identity of the supplement/compound at least because this set of conditions does not appear to be tied to any unique discernible structure, but instead states a behavior of the performance system.  

Applicant notes that the specification provides guidance as to the minimum and maximum concentration of supplement that may be used.  (remarks page 24)  
IN RESPONSE, these suggestions of the specification are not necessarily limiting to the claim.  As described in MPEP 2111, it is improper to read limitations of the specification into the claim, to thereby limit the claim, without express basis to do so.  

It is appropriate and necessary to consider both teachings of the specification and the knowledge of one of ordinary skill in the art when construing the meaning of functional limitations of the claims.  (remarks page 26)  
IN RESPONSE, the Office agrees with this analysis procedure; however, in this case none of the teachings of the specification or the pointed to knowledge of the skilled artisans sufficiently clarifies the metes and bounds of the claims so as to make the claims appropriately definite.  

The Choi separator is a multilayer battery separator and therefore cannot read on the claimed unitary porous insulating sheet.  (remarks page 28)  
IN RESPONSE, this argument is not commensurate in scope with the claimed invention which does not require a UNITARY porous insulating sheet or otherwise demand that the porous insulating sheet is a SINGLE porous insulating sheet.

Choi refers to the three layer structure as a “separator”, with the porous insulating sheet being only one of the three layers.  Therefore, the three layer separator of Choi cannot be read upon the claimed porous insulating sheet.  (remarks page 29, 31-32)  
IN RESPONSE, firstly, the claim as worded does not require a unitary porous insulating sheet, thus the argument is not commensurate in scope with the claimed invention.  Secondly, the use of Choi is not limited by the terminology used by Choi.  The structural features may be relied on to teach the claimed invention, even if the terminology used by Choi is inconsistent with that of the claim.  Structural differences are required for patentable distinction.

The instant specification does not disclose a battery separator and the instant claims do not involve a battery separator.  (remarks page 29) 
IN RESPONSE, firstly, claim 41 broadly claims [in part] at least one porous insulating sheet.  This description is insufficient to distinguish the claimed porous insulating sheet from an electrochemical separator, which is conventionally embodied by a porous insulating sheet such as described by Choi and Park, both of record.  Secondly, applicant’s specification states that “FIG. 5 is a perspective drawing showing a ribbed high porosity insulating sheet designed to provide separation between energy storage cell electrodes” (published paragraph [0024]).  Since the “high porosity insulting sheet” has high porosity, it is a porous insulating sheet.  Since the porous insulating sheet is designed to provide separation, it is a separator.  Applicant’s argument that the claimed porous insulating sheet is distinguishable from a separator taught by the prior art is not persuasive.

Choi’s glass mat is an essential feature; however, the claims do not specify the use of a glass mat.  (remarks page 30) 
IN RESPONSE, the claim are silent as to the presence of a glass mat and do not exclude the use of a glass mat.

Choi teaches a natural rubber, but does not identify the source of the rubber and does not specifically teach Hevea natural rubber.  Applicant notes that the genus of natural rubber includes several species other than Hevea rubber.  Thus, Choi does not teach the claimed supplement which may be present in Hevea natural rubber (remarks page 31). 
IN RESPONSE, 1) the claimed invention does not specifically require Hevea brasiliensis rubber, as this species of rubber is only mentioned in the alternative such as in claims 42, 53, and 66, and 2) although applicant’s specification includes only a detailed compositional analysis of Hevea natural rubber at published paragraph [0027], the record suggests that Hevea is simply the most common source of natural rubber and that generic natural rubber and latex [the raw natural fluid of a rubber producing plant] are expected to comprise phospholipids (e.g. see Sansatsadeekul , “Characterization of associated proteins and phospholipids in natural rubber”, cited in 4/18/19 IDS), the phospholipids being relied on to teach the compounds/supplements of the claimed invention as described in the art rejections.  No evidence has been provided to support applicant’s claims that a generic natural rubber would not include or be expected by a skilled artisan to include the phospholipids which are known to be present in Hevea natural rubber.  Choi teaches the separator/porous insulting sheet as comprising both natural rubber and latex.  

Applicant further argues that “placing multiple porous insulating sheets instead of at least one porous insulating sheet between at least one positive and at least one negative electrode absolutely must place ALL of the sheets in positions that do not have a positive engaging face and a negative engaging face” (remarks page 32).  
IN RESPONSE,  this argument is not fully understood by the Examiner; however, it is noted that the scope of the claimed “at least one porous insulating sheet” language implies a single porous insulating sheet embodiment and also a “multiple porous insulating sheets” embodiment; therefore, the claimed embodiment appears to include whatever embodiment is argued against by applicant.  In other words, but defining “at least one” porous insulating sheet, the claim is compatible with prior art teaching multiple porous insulating sheets and/or multiple layers for a porous insulating sheet.  

The sole example of Choi, detailed at c5:30-65, teaches a composition which is inconsistent with the claimed invention.  (remarks page 33)  
IN RESPONSE, as described in MPEP 2123, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  Thus, the broad teaching of the prior art is sufficient to render the claims anticipated or obvious as described in the art rejections in detail.

Choi’s disclosure of separator as being formed of a microporous, mainly polymeric layer and/or microporous plastic sheet is misleading and incorrect in view of the Entek International website cited on page 33 of the remarks.  (remarks page 34).  
IN RESPONSE, the claim as worded does not exclude the use of silica or other inorganic materials from the polyethylene separator, but instead claims embodiments comprised of for example plastic and silica (instant claim 43).  Thus, the argument that Choi does not disclose a polymeric separator based on the teachings of Entek (as copied into the 5/24/22 remarks; it is noted that no IDS or new references have been cited) is not found persuasive because: Firstly, the claims as worded do not include silica and other inorganics from the polymeric material of the porous insulting sheet.  And secondly, Entek as copied by applicant merely states that “HISTORICALLY… MOST flooded lead acid batteries utilize “polyethylene separators”… a misnomer because these microporous separators require large amounts of precipitated silica…” [emphasis added by capitalization] without any teachings specific to Choi.  Thus, Entek does not provide any evidence specific to the composition of the Choi separators.  Moreover, Choi is a technical document and a US patent and is therefore presumed to be accurate absent persuasive evidence to the contrary (see MPEP 716.01(c) I and II, wherein inoperability of the prior art requires persuasive evidence).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723